  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                 CRIMINAL ACTION NO.
     v.                    )                     2:19cr61-MHT
                           )                         (WO)
CHRISTOPHER MICHAEL CONWAY )

                               OPINION

    Defendant Christopher Michael Conway pled guilty to

Possession   of     a   Firearm    by    a    Convicted   Felon,    in

violation    of    18   U.S.C.    §§    922(g)(1)    &    (2).      The

Assistant United States Attorney and the United States

Probation Officer urged the application of a four-level

enhancement to his sentence, pursuant to United States

Sentencing        Guidelines      § 2K2.1(b)(6)(B).              Conway

objected and, in addition, sought a downward variance

from his calculated custody range.

    The court overruled Conway’s objection and applied

the enhancement, which yielded a recommended custody

range of 77 to 96 months.               The court then granted a

downward variance, resulting in a sentence of 50 months

of incarceration, to account for two factors: (1) the
inappropriate harshness of the four-level enhancement,

which    is   unfairly     severe       given    Conway’s       underlying

behavior,     and    (2)   his   lifelong        and     well-documented

struggles     with   substance      abuse.       Although       the    court

provided its reasons for the variance at the sentencing

hearing, this opinion sets forth the court’s rationale

in further detail.



                      I. FACTUAL BACKGROUND

      In early January 2018, officers conducted a search

of Thomas Grier’s residence.             They located, among other

items, a Harrington and Richardson 158 shotgun.                       Grier,

who     was   arrested     at    the      time,        reportedly       told

investigators that Conway, the defendant in the instant

case, brought the item to the residence.

      Later   in     January,    Conway,        Grier,    and    a     third

individual were arrested.               Conway later admitted that

he traded methamphetamine for the shotgun.                   He says he

served as a broker, facilitating the exchange for a


                                    2
small fee.      He then took the shotgun to Grier (who also

has a prior felony conviction), apparently hoping that

Grier could re-sell the firearm at a higher price.               The

shotgun   was    allegedly    manufactured      before   1968   and,

according to Conway, was kept without ammunition inside

a case.   Put simply, it served as barter in a trade but

was not used in any threatened or actual violence.

      After Conway pled guilty, he came before the court

for sentencing.



                           II. DISCUSSION

                  A. Guideline 2K2.1(b)(6)(B)
                     Sentencing Enhancement

                         1. Legal Standard

      A sentencing court has considerable discretion in

determining an appropriate sentence, but the sentence

must be reasonable.         See, e.g., United States v. Irey,

612    F.3d     1160,    1188-89       (11th   Cir.   2010).      In

determining      a      defendant’s      sentence,    courts    must



                                   3
consider the recommended sentence under the Sentencing

Guidelines and any relevant policy statements.                              See 18

U.S.C. § 3553(a); see also United States v. Booker, 543

U.S. 220, 259-60 (2005).

      But   the      Guidelines           are   only     “one     factor       among

several     courts            must     consider        in      determining        an

appropriate sentence.”                Kimbrough v. United States, 552

U.S. 85, 90 (2007).              In determining a sentence, courts

are    also        required          to      consider       the    nature       and

circumstances            of     the       offense;        the     history        and

characteristics           of    the       defendant;      the     need    for    the

sentence      to    reflect      the       seriousness       of   the     offense,

promote     respect            for     the      law,     and      provide       just

punishment; the need to afford adequate deterrence and

protect     the      public           from      further        crimes     of     the

defendant; the need to provide, in the most effective

manner,     needed        educational           or     vocational        training,

medical care, or other correctional treatment to the

defendant;         the    need       to     avoid      unwarranted        sentence



                                           4
disparities among defendants with similar records who

have been found guilty of similar conduct; the need to

provide restitution to any victims; and the kinds of

sentences available.           See 18 U.S.C. § 3553(a).               While

Guidelines sentences generally should approximate these

§ 3553(a) factors, a trial court may, in the course of

an individual sentencing, determine that “the case at

hand     falls     outside     the     ‘heartland’       to   which     the

Commission intends individual Guidelines to apply” or

that “the Guidelines sentence itself fails properly to

reflect      § 3553(a)      considerations.”          Rita    v.   United

States, 551 U.S. 338, 351 (2007).



                   2. Applicability of Guideline
                      2K2.1(b)(6)(B) to Conway

       In   calculating       Conway’s        recommended     Guidelines

range,      the    United   States     Probation     Office    took     the

position      that    Conway     should        receive    a   four-level

enhancement         pursuant      to         Guideline 2K2.1(b)(6)(B).

Under       this     guideline,          a    four-level      sentencing

                                     5
enhancement is appropriate if the defendant “[u]sed or

possessed any firearm or ammunition in connection with

another felony offense; or possessed or transferred any

firearm or ammunition with knowledge, intent, or reason

to   believe    that    it   would      be    used    or    possessed       in

connection with another felony offense.”                    United States

Sentencing            Commission,              Guidelines            Manual

§ 2K2.1(b)(6)(B)        (Nov.     2018)        (“U.S.S.G.”).              This

enhancement      may    be      applied       “if    the     firearm        or

ammunition      facilitated,       or        had    the     potential       of

facilitating,      another       felony        offense.”           U.S.S.G.

§ 2K2.1, cmt. n.14(A).

     At   its   core,    the     enhancement         is    based     on    the

common-sense link between firearms and violence: “In

general, if a gun emboldens or has the potential to

embolden the defendant, or if the defendant uses or

could use the gun to protect ... drugs, the enhancement

is more likely to be appropriate.”                    United States v.

Gibbs,    753    F.    App’x     771,        775    (11th     Cir.    2018)



                                    6
(unpublished).            A     typical       application       of     the

enhancement might involve, for instance, a defendant

firing a gun in connection with aggravated assault, see

United States v. Pettie, 25 F. Supp. 3d 1369, 1370

(M.D. Ala. 2014) (Fuller, J.); attempting to retrieve a

firearm from one’s pocket during an assault, see United

States    v.   Jackson,       276    F.3d    1231,   1235    (11th    Cir.

2001); or using a gun during an armed robbery, see

United States v. Ray, 719 F. App’x 919, 923 (11th Cir.

2017)    (unpublished).         In     the   Guidelines      themselves,

both examples of subpart (b)(6)(B) applications involve

utilizing a firearm in connection with a robbery. See

U.S.S.G. § 2K2.1, cmt. n.14(E).                   In such cases, the

firearm’s use might contribute to heightened danger or

embolden a defendant to commit a crime, particularly if

“defendants     would     have,       if     necessary,     used     their

firearms in furtherance of their crimes.”                   Jackson, 276

F.3d at 1234.      As the Eighth Circuit Court of Appeals

noted,   the   enhancement          serves   to   “account[]    for    the



                                      7
increased       risk       of     violence        when       those      committing

felonies possess firearms.”                      United States v. Davis,

360 F.3d 901, 903 (8th Cir. 2004).

       But    this    type       of    application         is    not    exclusive.

Rather, the phrase “in connection with” has been given

“an expansive interpretation.”                    United States v. Rhind,

289    F.3d    690,       695    (11th     Cir.      2002)      (describing       the

predecessor          to    Guideline 2K2.1(b)(6)(B));                   see      also

United States v. Reyes, 668 F. App’x 858 (11th Cir.

2016) (unpublished).                  This interpretation includes the

sale     of    a     firearm          if   the       sale       is     itself,     or

facilitates, another felony offense.                         See United States

v.    Carillo-Ayala,            713    F.3d    82,    96     (11th     Cir.    2013)

(“Sale of a firearm in exchange for drugs facilitates a

drug offense.”).            To trigger the relevant enhancement,

a firearm need not be “operable,” United States v. Ray,

719 F. App’x 919, 924 (11th Cir. 2017) (unpublished),

or “loaded,” Rhind, 289 F.3d at 695 (describing the

predecessor          to    Guideline           2K2.1(b)(6)(B)),           or     even



                                           8
assembled, see id.            It need not be used.              See United

States v. Crockett, 519 F. App’x 600, 602 (11th Cir.

2013)   (unpublished)         (“We    have      never    held    that     the

application       of    the      § 2K2.1(b)(6)(B)       enhancement        is

appropriate only when a defendant uses a firearm to

embolden     or        protect      himself.”).          It      need     not

contribute, in the usual way, to danger, violence, or a

threat thereof.

      Here, the evidence indicates that Conway sought to

use   the   gun   to     barter,     as    an   item    of    value.      The

firearm was “in a case and unloaded”; Conway traded

methamphetamine         for   the    old    shotgun,         reportedly    on

behalf of a friend, in search of a broker’s fee and an

arbitrage    opportunity.            Conway     Sentencing      Memorandum

(doc. no. 57) at 7-8; see also Conway Exhibit 2 at

46:10-13 (“[I]f you get something for 20 bucks, [and]

you’re making 60 bucks off of it, then you double your

money.”).     Evidence presented at the sentencing hearing

indicated no contemplation of violence.



                                      9
      Still,      given       the      broad      interpretation            of

Guideline 2K2.1(b)(6)(B),            Conway’s    possession         and   use

of the firearm, “in connection with” another felony,

triggers the enhancement.                 U.S.S.G. § 2K2.1(b)(6)(b).

The     firearm      was    inextricably       tied    to,    and    indeed

“facilitated,”         the    possession       and     distribution         of

methamphetamine.           See id. § 2K2.1, cmt. n.14(A); United

States v. Truitt, 696 F. App’x 391, 394 (11th Cir.

2017)    (unpublished)        (“[W]e      previously    held    that      the

sale of a firearm in exchange for drugs facilitates a

drug offense and is therefore seen as ‘in connection

with’ that offense under U.S.S.G. § 2K2.1.”) (citing

Carillo-Ayala, 713 F.3d at 96).                Both the possession of

methamphetamine and the distribution of a controlled

substance      are    felonies      under   Alabama    law.    1975       Ala.

Crim. Code §§ 13A-12-212, 13A-12-211(b).*                    As such, the




    * The United States Probation Office posited a
number of other possible predicate felony offenses. The
court did not consider or address the other possible
predicates raised.

                                     10
Guidelines       recommend        a   four-level        enhancement,     even

though Conway’s actions appear distant from any threat

of violence.

       But while the Guideline 2K2.1(b)(6)(B) enhancement

does    apply,    it    is    a   blunt     and    unwieldy      tool.     It

unfairly groups Conway with defendants who threaten or

carry    out   violence       using     a   firearm.        It   yields    an

identical four-level enhancement for defendants whose

underlying actions differ dramatically.                    And it thus is

inconsistent      with       § 3553(a),     prizing       uniformity     over

individualized         consideration        of    the    circumstances     of

the      offense         and          the        defendant’s       history,

characteristics, and behavior.

       In such circumstances, “an outside the guideline

sentence may not be optional; it may well be essential

to prevent both unwarranted disparity and unwarranted

uniformity.”       United States v. Whigham, 754 F. Supp. 2d

239,    252    (D.     Mass.      2010)     (Gertner,      J.)    (emphasis

added); see also Pepper v. United States, 562 U.S. 476,


                                       11
510    (2011)    (Breyer,        J.,     concurring    in    part     and

concurring      in     the      judgment)     (“Fairness       requires

sentencing uniformity as well as efforts to recognize

relevant      sentencing     differences.”).          To    avoid    such

unwarranted uniformity, then, the court used a variance

to calibrate the size of the enhancement according to

the actual increase in dangerousness, risk of violence,

and   daring--the       harms     purportedly    combatted      by   the

enhancement--caused          by        the   defendant’s        firearm

possession.      Based on Conway’s actual behavior (using

the gun, unloaded, to barter) and the circumstances of

the offense, the court varied downward by three levels,

effectively     applying     a    one-level,    rather      four-level,

enhancement.         The offense level thereby decreased from

21    (with    the    full   four-level      enhancement)       to    18,

resulting in a recommended range of incarceration of 57

to 71 months.




                                    12
         B. Mental-Health and Substance-Abuse Issues

    In     light   of    Conway’s         extensive         substance-abuse

problems,    the   court    imposed            an       additional    downward

variance,    paired     with     a    requirement            that     Conway’s

supervised    release      begin      with          a    six-month    stay    in

inpatient treatment (or, if he does not qualify, at a

halfway house).

    Conway came before the court with an extensive and

well-documented         history           of        substance-abuse          and

mental-health issues.          Among other things, he was given

alcohol at a young age, began using marijuana at age

10, and began using cocaine at age 11.                              See Conway

Sentencing Memorandum (doc. no. 57) at 1.                         He reported

an attempted suicide.             See Presentence Investigation

Report (doc. no. 65) at 14.                    In 2017, he began using

crystal    methamphetamine        “heavily,”             paired     with   other

illicit    substances;     a    recent          assessment        confirms     a

severe     substance-abuse           disorder.                Id.     at     15.


                                     13
Shortly      before   his     arrest    for   the   instant       offense,

Conway--apparently recognizing the wreckage that drug

addiction       leaves    behind--had     finally    taken       steps   to

quit.

       As this court has noted, where “crime is fueled by

addiction,” “treating the addiction is a more effective

way     to   halt     the     criminal    activity        than     harshly

punishing       the   crime    without    regard     to    its     broader

context.”        United States v. Hicks, 985 F. Supp. 2d

1307,    1311    (M.D.    Ala.   2013)    (Thompson,       J.).      Here,

therefore, the court varied downwards in recognition

that    “[a]     slightly     shorter    sentence     in    this     case,

followed by treatment ... is more likely to prevent

[the defendant] from committing further crimes and thus

better serve the public interest in safety.” Id.                      With

the     additional       variance,     Conway’s     time    in     federal

custody was reduced to 50 months.

       DONE, this the 23rd day of December, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
